Bashara, J.
Defendant appeals his jury conviction of armed robbery, MCL 750.529; MSA 28.797, and possession of a firearm during the commission of a felony, MCL 750.227b; MSA 28.424(2). Defendant also appeals his guilty-plea conviction of habitual offender, fourth offense, MCL 769.13; MSA 28.1085.
Initially, defendant contends that the trial court abused its discretion in denying the motion to suppress evidence of his prior convictions. The court heard arguments on the motion and recognized its discretion on the record. People v Roberson, 90 Mich App 196; 282 NW2d 280 (1979). We find that the court did not err in holding that the evidence was admissible for impeachment purposes, based upon the factors enunciated in People v Crawford, 83 Mich App 35; 268 NW2d 275 (1978), and MRE 609.
Defendant’s contention that there was insufficient evidence to sustain the armed robbery and felony-firearm convictions is also without merit. The eyewitness testimony of the victim, coupled with the recovered stolen check made payable to the defendant, would enable a finder of fact to establish his guilt beyond a reasonable doubt. People v Hampton, 407 Mich 354; 285 NW2d 284 (1979).
Finally, defendant alleges that the habitual offender conviction must be reversed as being obtained contrary to People v Fountain, 407 Mich 96; 282 NW2d 168 (1979). In view of the fact that defendant was sentenced to a lesser prison term as *653a result of the alleged error, we find no possible prejudice.
Affirmed.
E. A. Quinnell, J., concurred.